DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are still pending
Claims 1, 2, 5-7 and 10 have been amended
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 9/12/2022, with respect to the rejection(s) of claim(s) 1-11 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrod; DeLynn Roy et al. (United States Patent #US 5934904; newly cited; hereinafter Elrod) in view of Delangre; Peter et al. (United States Patent Publication #US 20170136198 A1; newly cited; hereinafter Delangre) further in view of WING; Alex Crawford et al. (United States Patent Publication # US 20150120067; newly cited; hereinafter Wing).
Regarding claim 1, Elrod teaches a sensors unit (col.13 ln 46-47 teaches sensors unit comprising sensors 10, 10a, 10b, 10c, 52a and 109a) for an air compressor system for supplying pressurized air (col.7 ln 19-45 teaches an air compressor supplying pressurized air) for the medical and dental field (abstract discloses a dental instrument, which is to be used in the dental field. However, the dental field is part of the medical field), the sensors unit, comprising:
a) a pressure sensor for measuring a pressure (col.7 ln 36 teaches a pressure sensor, which measure pressure by design), 
b) at least one further sensor for measuring another physical and/or chemical quantity (col.13 ln 63-64 teaches powder level sensors), 
c) an evaluation and control unit having a microprocessor configured to control the pressure sensor for measuring the pressure and the further sensor for measuring the other physical and/or chemical quantity (col.13 ln 65-66 teaches an evaluation and control unit having a microprocessor; in order for the processor to control it must first evaluate by processing) 
Elrod fails to teach 
In a mutual module housing
as well as to provide measurement data, and 
d) an external interface for the output of the provided measurement data.

Wing does teach as well as to provide measurement data (par.112 teaches microprocessor providing measurement data to display), and 
d) an external interface for the output of the provided measurement data (par.106 and fig.4a teach an external interface; par.112 teaches outputting measurement data).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Elrod to include the teachings of Wing; which would provide an improved apparatus to be used in diagnosis, amelioration, treatment or prevention of a respiratory disorder as disclosed by Wing(par.38).

             Elrod in view of Wing fail to teach in a mutual module housing
             Delangre does teach in a mutual module housing (par.106 and fig.4a teach switches in a mutual module housing; sensors are essentially automatic switches which can be housed in the housing).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Elrod in view of Wing to include the teachings of Delangre; which would provide a method for updating a patient device over a network as disclosed by Delangre(par.45).

Regarding claim 2, Elrod in view of Wing further in view of Delangre teaches the sensors unit according to claim 1, wherein the at least one further sensor is at least one of the following group: a temperature sensor; a humidity sensor; an ambient pressure sensor; an ambient temperature sensor; an acceleration sensor; a noise sensor (Wing par.313 teaches noise sensors); or a pollutant sensor.

Regarding claim 3, Elrod in view of Wing further in view of Delangre teaches the sensors unit according to claim 1, wherein the evaluation and control unit is configured to perform a pre-processing of the measurement data in the sensors unit (Elrod col.11 ln 3-6 teaches microprocessor performing pre-processing by determining valves are closed prior to switching them on).

Regarding claim 7, Elrod in view of Wing further in view of Delangre teaches the sensors unit according to claim 1, wherein, as the at least one further sensor, a noise sensor is provided (Wing par.313 teaches noise sensors), and wherein the evaluation and control unit is configured to identify defects at the compressor unit and/or a leakage in the air compressor system from the measurement data (Elrod col.3 ln 53-57 teaches identifying defects).

Regarding claim 8, Elrod in view of Wing further in view of Delangre teaches an air compressor system comprising: 
a) a pressurized air tank (Elrod col.7 ln 19-45 and fig.4 #1 teach a pressurized air tank; col.4 ln 18-23 teach mixing chamber as another pressurized air tank); and 
b) a compressor (Elrod col.7 ln 23-27 disclose a compressor), 
wherein the air compressor system includes a sensors unit according to claim 1 (Elrod col.13 ln 46-49 disclose sensing units).

Regarding claim 9, Elrod in view of Wing further in view of Delangre teaches the air compressor system according to claim 8, wherein the sensors unit is arranged on the pressurized air tank (Elrod fig.1 discloses dental instrument #1, which is a pressurized air tank along sensors 10a-10c and 10 disposed on it).



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrod; DeLynn Roy et al. in view of Delangre; Peter et al. further in view of WING; Alex Crawford et al. further in view of Baumgartner; Paul et al. (United States Patent Application # US 20160216712; newly cited; hereinafter Baumgartner).
Regarding claim 10, Elrod in view of Wing further in view of Delangre teaches the air compressor system according to claim 9, but fails to teach wherein a part of the sensors unit provided with the pressure sensor and/or with the at least one further sensor protrudes into an interior of the pressurized air tank.
Baumgartner does teach wherein a part of the sensors unit provided with the pressure sensor and/or with the at least one further sensor protrudes into an interior of the pressurized air tank (par.126 teaches sensors protruding into an interior of the chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elrod in view of Wing further in view of Delangre to include the teachings of Baumgartner; which would provide an embodiment capable of  the complete sanitization, disinfection,  or sterilization of devices, tools, machinery, or other objects or surfaces, within enclosed or unenclosed targeted areas or surfaces, related to industries including, but not limited to, health care, food production, medical device or products, clean rooms, and pharmaceutical as disclosed by Baumgartner(par.14).

Regarding claim 11, Elrod in view of Wing further in view of Delangre further in view of Baumgartner teaches air compressor system according to claim 10, wherein the part of the sensors unit protrudes in the interior of the pressurized air tank by about 1 cm (0.39 in) or more (Baumgartner par.629 teaches protruding fully into a housing, which is inherently more than 1cm).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrod; DeLynn Roy et al. in view of Delangre; Peter et al. further in view of WING; Alex Crawford et al. further in view of Armitstead; Jeffrey Peter et al. (United States Patent Application # US 20140007878; previously cited; hereinafter Armitstead).

Regarding claim 4, Elrod in view of Wing further in view of Delangre teaches the sensors unit according to claim 3, wherein the evaluation and control unit is of at least two different measuring units (Elrod col.13 ln 63-65 disclose pinch valve sensors and powder level sensors as two different measuring units).
 Elrod in view of Wing further in view of Delangre fails to teach configured to conduct a transformation as a function of measurement data. 
Armistead does teach configured to conduct a transformation as a function of measurement data (par.112 teaches a transformation function of measurement data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elrod in view of Wing further in view of Delangre to include the teachings of Armitstead; which would provide a method for assessing ventilation as disclosed by Armitstead(par.11).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrod; DeLynn Roy et al. in view of Delangre; Peter et al. further in view of WING; Alex Crawford et al. further in view of Breed, David S. (US 20050046584; newly cited; hereinafter Breed).
Regarding claim 5, Elrod in view of Wing further in view of Delangre teaches the sensors unit according to claim 1, but fails to teach wherein, as the at least further sensor, a humidity sensor for measuring the humidity and a temperature sensor for measuring the temperature are provided, and wherein the evaluation and control unit is configured to determine the dew point from the measurement data and to provide the dew point at the external interface.
Breed does teach wherein, as the at least further sensor, a humidity sensor for measuring the humidity and a temperature sensor for measuring the temperature are provided (par.829 teaches humidity and temperature sensors), and wherein the evaluation and control unit is configured to determine the dew point from the measurement data and to provide the dew point at the external interface (par.2911 – 2912 teaches determining dew point from relative humidity and also teaches providing the information through using it to control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elrod in view of Wing further in view of Delangre to include the teachings of Breed; which would provide a sensing system capable of assessing the type and magnitude of injuries, along with location information if available, the information of which can be sent to an appropriate off-vehicle location such as an emergency medical system (EMS) receiver either directly by cell phone, for example, via a telematics system such as OnStar, or over the internet if available in order to aid the service in providing medical assistance and to access the urgency of the situation as disclosed by Breed(par.1778).

Regarding claim 6, Elrod in view of Wing further in view of Delangre teaches the sensors unit according to claim 1, wherein, as the at least one further sensor, and wherein the evaluation and control unit is configured to identify defects at the compressor unit from the measurement data (Elrod col.3 ln 53-57 teaches identifying defects with an alert).
Elrod in view of Wing further in view of Delangre Fails to teach an acceleration sensor is provided.
Breed does teach an acceleration sensor is provided (par.829 teaches providing acceleration sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elrod in view of Wing further in view of Delangre to include the teachings of Breed; which would provide a sensing system capable of assessing the type and magnitude of injuries, along with location information if available, the information of which can be sent to an appropriate off-vehicle location such as an emergency medical system (EMS) receiver either directly by cell phone, for example, via a telematics system such as OnStar, or over the internet if available in order to aid the service in providing medical assistance and to access the urgency of the situation as disclosed by Breed(par.1778).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Law; Kam Man et al. US 20170128689 is respiratory apparatus which include a flow generator or blower for supplying pressurized respiratory gas, such as air, to the patient via an air delivery conduit, such as a tube, leading to a patient interface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867